[Cite as In re B.F., 2020-Ohio-3086.]


                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               MARION COUNTY




IN RE:                                                       CASE NO. 9-19-77

       B.F.,

[JASON COYKENDALL - APPELLANT]                               OPINION




IN RE:                                                       CASE NO. 9-19-78

       J.F.,

[JASON COYKENDALL - APPELLANT]                               OPINION




                 Appeals from Marion County Common Pleas Court
                                   Family Division
                 Trial Court Nos. 2017 AB 00137 and 2017 AB 00138

                                        Judgments Affirmed

                              Date of Decision: May 26, 2020



APPEARANCES:

        Emily P. Beckley for Appellant

        Justin Kahle for Appellee
Case Nos. 9-19-77 and 9-19-78


WILLAMOWSKI, J.

        {¶1} Appellant Jason Coykendall (“Coykendall”) appeals the judgments of

the Family Division of the Marion County Court of Common Pleas, alleging that

the trial court failed to comply with the statutorily recommended timeframes for

issuing orders granting permanent custody. For the reasons set forth below, the

judgments of the trial court are affirmed.

                            Relevant Facts and Procedural History

        {¶2} Coykendall is the father of B.F. and J.F. Doc. A4, B4.1 On June 14,

2017, Marion County Children Services (“MCCS”) filed motions for ex parte

emergency orders for B.F. and J.F. Doc. A1, B1. The trial court granted these

motions on June 14, 2017. Doc. A2, B2. On June 21, 2017, MCCS filed a complaint

that alleged B.F. and J.F. were dependent children. Doc. A4, B4. On September

12, 2017, MCCS refiled these complaints due to issues with service. Doc. A24,

B24.

        {¶3} There was an adjudicatory hearing on these complaints on October 16,

2017. Doc. A33, B33. On November 13, 2017, the trial court found that B.F. and

J.F. were dependent children. Doc. A33, B33. On January 2, 2018, there was a

dispositional hearing. Doc. A38, A33, B33, B38. On January 30, 2018, the trial




1
  Docket numbers preceded by the letter “A” refer to the docket for In re B.F., which is Case No. 17-AB-137
and Appeal No. 9-19-77. Docket numbers preceded by the letter “B” refer to the docket for In re J.F., which
is Case No. 17-AB-138 and Appeal No. 9-19-78.

                                                   -2-
Case Nos. 9-19-77 and 9-19-78


court issued a judgment entry that ordered temporary custody to remain with MCCS.

Doc. A39, B37.

      {¶4} On August 31, 2018, MCCS filed a motion for permanent custody for

B.F. and J.F. Doc. A50, B44. On December 6, 2018 and December 27, 2018, the

trial court held hearings on these motions. Doc. A92, B81. On September 9, 2019,

the trial court issued an order granting MCCS’s motions for permanent custody.

Doc. A92, B81. The record indicates that Coykendall received notice of this final

appealable order on October 28, 2019. Doc. A96, A98, B83, B85.

                               Assignment of Error

      {¶5} The appellant filed his notices of appeal on November 12, 2019. Doc.

A98, B85. On appeal, Coykendall raises the following assignment of error:

      The trial court erred in not issuing a judgment entry pursuant to
      R.C. 2151.414(A)(2).

Coykendall only argues that the orders granting the motions for permanent custody

should be vacated because these orders were not issued within two hundred days of

the date on which the motions for permanent custody were filed.

                                  Legal Standard

      {¶6} R.C. 2151.414(A)(2) states that a court is to “issue an order that grants,

denies, or otherwise disposes of the motion for permanent custody, and journalize

the order, not later than two hundred days after the agency files the motion.” R.C.

2151.414(A)(2). The final paragraph of this provision further states that


                                        -3-
Case Nos. 9-19-77 and 9-19-78


       [t]he failure of the court to comply with the time periods set forth
       in division (A)(2) of this section does not affect the authority of the
       court to issue any order under this chapter and does not provide
       any basis for attacking the jurisdiction of the court or the validity of
       any order of the court.

(Emphasis added.) R.C. 2151.414(A)(2). Thus, the “final paragraph of R.C.

2151.414(A)(2) establishes that the statutory time limits * * * do not deprive the

juvenile court of jurisdiction to issue an order beyond those time frames.” In re

M.W., 8th Dist. Cuyahoga Nos. 98214 and 98215, 2012-Ohio-5075, ¶ 21.

       {¶7} “Based on this express language, courts * * * have held that these time

periods are not jurisdictional and that noncompliance with them do not warrant

reversal or dismissal of a permanent custody award.” In re M.C., 4th Dist. Scioto

No. 16CA3755, 2016-Ohio-8294, ¶ 14, citing In re M.W., 2012-Ohio-5075, ¶ 21; In

re M.W., 9th Dist. Wayne No. 08CA0020, 2008-Ohio-4499, ¶ 24; In re B.L., 10th

Dist. Franklin No. 04AP-1108, 2005-Ohio-1151, ¶ 8.

                                    Legal Analysis

       {¶8} R.C. 2151.414(A)(2) expressly states that a trial court’s failure to

operate within the specified timeframe does not provide grounds for challenging the

validity of the resulting order of the trial court. R.C. 2151.414(A)(2). We note that

the appellant, in his brief, has not cited to any legal authority that would suggest that

the facts of this case provide grounds to vacate the orders of the trial court that

granted MCCS permanent custody. See In re M.W., 2008-Ohio-4499, ¶ 24. See

also Matter of J.D., 5th Dist. Knox Nos. 2019CA000028 and 2019CA000029, 2020-

                                          -4-
Case Nos. 9-19-77 and 9-19-78


Ohio-196, ¶ 13; In re Sox, 7th Dist. Mahoning No. 06 MA 35, 2006-Ohio-7116, ¶

16; In re S.H., 9th Dist. Summit No. 24055, 2008-Ohio-3111, ¶ 32.

       {¶9} Further, there is no indication in the record that Coykendall ever raised

this issue before the trial court. In re J.A., 3d Dist. Defiance Nos. 4-16-18, 4-16-19,

and 4-16-20, 2017-Ohio-997, ¶ 33; In re M.G.., 5th Dist. Perry No. 16CA18, 2016-

Ohio-5256, ¶ 37. We also note that Coykendall has not demonstrated how this delay

operated to prejudice his rights. See In re James, 10th Dist. Franklin No. 03AP-

373, 2003-Ohio-5208, ¶ 39; In re Allberry, 4th Dist. Hocking No. 05CA12, 2005-

Ohio-6529, ¶ 29. Thus, Coykendall has not, on appeal, identified an error that

prejudiced his rights. For these reasons, his sole assignment of error is overruled.

                                     Conclusion

       {¶10} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgments of the Family Division of the Marion County

Court of Common Pleas are affirmed.

                                                                Judgments Affirmed

SHAW, P.J. and PRESTON, J., concur.

/hls




                                         -5-